Citation Nr: 1124713	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for right knee disorder.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for post-traumatic stress disorder and/or other acquired psychiatric disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The Veteran performed active military service from September 1977 to March 1978 and from August 2004 to December 2005.  

This matter arises to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied all the benefits sought on appeal.

Service connection for gout, for a right knee disorder, and for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension manifested many years after the Veteran's first period of active service, and pre-existed the Veteran's second period of active service and did not undergo an increase in severity during such service.

2.  There is credible supporting evidence that the claimed in-service stressors occurred, but the most persuasive competent and credible evidence of record shows that the Veteran does not have chronic PTSD as the result of the claimed stressors; there is no competent and credible evidence that links a psychiatric disorder other than PTSD to service.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may hypertension be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  PTSD or other acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to service connection for hypertension and for any psychiatric disorder, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the Veteran in April 2007 and February 2011.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with additional notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the April 2007 and February 2011 notice letters clearly address the rating criteria and effective date provisions that are pertinent to the claims.  The Veteran's claims were last readjudicated in an April 2011 supplemental statement of the case. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  A hearing before the undersigned was provided.  The claimant was afforded VA medical examinations, which the Board finds are adequate.  Significantly, the claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical or lay evidence of current disability; and (3) medical or lay evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004),

In Caluza, the Court stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as hypertension or a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Hypertension 

"Hypertension" means persistently high arterial blood pressure.  Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Hypertension may have no known cause (essential or idiopathic h.) or be associated with other primary diseases (secondary h).  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).

The Veteran claims that hypertension was aggravated by active military service.  Pertinent medical records reflect that hypertension arose between two active military service periods.  In July 1994, J.B., M.D., wrote, "This man has hypertension."  In June 1999, W. C., M.D., wrote, "I suspect most likely this is essential hypertension."  Thus, essential hypertension pre-existed the Veteran's second period of active service.  As noted above, essential hypertension has no known cause.  Service treatment records show that the Veteran's September 2004 pre-deployment examinations recognized that he had hypertension.  

A pre-existing disease will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  The next question for resolution becomes whether there was an increase in the severity of hypertension during active service.  

Aggravation [of a preexisting injury or disease] may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2010); but see VAOPGCPREC 3-2003.  

In August 2009, the Veteran testified before the undersigned that he first served in active service in 1977 and was called [back] to active duty in 1991.  

In August 2010, a VA examiner concluded that hypertension did not undergo an increase in severity during active service.  The examiner explained that the Veteran's blood pressure had been elevated as far back as 1994, with brief periods of control and that despite blood pressure elevations, antihypertensives were not titrated to treat elevations for many years.  The examiner maintained that there was no change in pattern of the blood pressure elevations noted since 1994.  This medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Thus, because no increase in the severity of hypertension occurred during active service, the Board finds that the presumption of aggravation during active service does not arise.  Accordingly, service connection for hypertension is not warranted. 

In so finding, the Board considered the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable; however, it is not credible as it relates to the onset of symptoms coinciding with a period of active duty service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Veteran testified that he was called to active duty in 1991; however, the service records reflect that he served only with Reserve components and not in active military service in the Mississippi Army National Guard during that time-frame.  Thus, his testimony to the effect that hypertension first arose during active service is not accurate.  See also Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  Because the Veteran's testimony is historically incorrect, it cannot be afforded any weight.  To the extent that the Veteran's testimony may be construed as evidence of an increase in severity of hypertension during active service, the Veteran is competent with respect to observable symptoms and credible in his belief of such worsening of symptoms.  This lay evidence, however, is outweighed by the competent and credible medical evidence as detailed above that indicates that the Veteran's hypertension did not undergo an increase in severity in service from August 2004 to December 2005.  Ultimately, the issue of whether the Veteran's hypertension, an internal disease process, has worsened is a complex medical question.  The VA examiner has a level of training and expertise to answer such medically complex question that is not shown by the Veteran and again, her opinion was supported by a rationale.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for hypertension is therefore denied.  


PTSD and/or Other Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his/her lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his/her service.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where claims are made by a Veteran who has engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection, satisfactory lay or other evidence of service incurrence, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence in service.  38 U.S.C.A. § 1154 (West 2002).  Service connection for such injury or disease may be rebutted, however, by clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(d).

The record shows that the Veteran alleged four inservice stressor events from his second period of service during the Gulf War from 2004 to 2005.  He asserts that while stationed in Iraq he saw vehicles blown-up; he had to collect body parts and clean out bodily fluids from retrieved vehicles; and in September 2005, he participated in a firefight, and during that incident, he had a sniper mark on him. The Veteran's DD 214 shows that he served in a designated imminent danger pay area.  His military occupational specialty was cannon crewmember.  Additionally, the record contains a May 2007 letter from one of the Veteran's supervisors that corroborates the Veteran's statements about cleaning out bodily fluids from damaged vehicles.  Thus, there is sufficient credible supporting evidence that the claimed in-service stressors occurred.  The remaining question is whether there is credible evidence that the Veteran has PTSD due to the claimed in-service stressors.  

The Veteran requested service connection for PTSD in April 2007.  The RO obtained a February 2007 VA PTSD screening report that notes that a screening for PTSD was negative, that is, the symptoms did not appear to meet PTSD diagnostic criteria.  

A September 2008 VA out-patient treatment report notes that the Veteran reportedly had survived a mortar blast in Iraq.  A VA staff psychiatrist noted symptoms of PTSD, but offered an impression of adjustment disorder.  

A March 2009 VA psychosocial assessment report notes that PTSD screening was positive for PTSD.  An April 2009 VA mental status report contains a diagnosis of PTSD, while an April 2009 VA mental health psychological evaluation mentions a pre-existing diagnosis of depression.  

In August 2009, the Veteran testified before the undersigned that he saw friends get killed while serving in the Persian Gulf Theatre.  VA mental health clinic reports dated at various times since April 2009 note PTSD.  

The Veteran underwent an initial PTSD compensation examination in November 2010.  The examiner acknowledged that the Veteran had a PTSD diagnosis on record.  The examiner noted that the Veteran reported that he had both combat exposure and combat wounds.  When asked which stressor event the Veteran found particularly traumatic, he denied he felt intense fear, he denied feeling helplessness, and he denied feeling horror.  Rather, he described that he felt "angry" and that it was "just another job."  He reported he was "angry/mad" that he had to drive a truck with live rounds; he denied any other reaction.  When he had to go over and pick up a vehicle that got hit, he denied he felt fear.  Convoys would have bombs and once one went off.  He was "scared to death" for a "split second" but knew "God" was with him so his fear went "right away."  He felt he was mistreated and sent on a lot of dangerous missions but denied he was scared because "God was with [him]" and he was angry then and remained angry.  In regard to a sniper targeting a laser which hit him between the eyes and then to the chest at which point he ran, he maintained that he did not have any feelings-"at first was scared but not scared."  In regard to convoy runs, he denied he was overly scared but rather "angry about that."  He reported that he had to pick up mangled bodies and parts and his only reaction was regret and glad that it was not him.   

In regard to persistent re-experiencing of the traumatic events, the examiner noted that there were no symptoms present.  In regard to persistent symptoms of increased arousal, the examiner noted that the Veteran had irritability or outbursts of anger.  The examiner noted that while the Veteran attributed his current problems if they existed were related to Iraq service, he denied nightmares and denied all but internal irritability.  He denied fear for life.  The examiner concluded that the Veteran did not appear to meet the criteria for PTSD in accordance with the DSM-IV criteria.  The examiner commented that it was unclear why the Veteran denied problems mentioned in his record as his records in CPRS [computerized patient record system] showed some reports of PTSD and a PTSD diagnosis.  The examiner maintained that the Veteran was given the opportunity several times to name symptoms but denied everything but some irritability related to PTSD.  He did not feel estranged, he had a future, and his reports of stressors did not meet Criteria A in that he specifically denied significant fear, and he specifically denied the emotional reactions often seen even if it might be a trauma otherwise.  Rather, the Veteran mostly stated that he was not distressed when thinking of Iraq/Kuwait, that he simply did his job, and he was still angry as he felt he was singled out for many dangerous missions and treated unfairly compared to others.
  
The VA examiner concluded that the DSM-IV criteria for a diagnosis of PTSD had not been met.  The stated rationale was the Veteran did not meet Criteria A because he had no fear, helplessness, or horror reaction to events described.  He denied symptoms of Criteria B of re-experiencing.  He denied symptoms of Criteria C of avoidance.  He had only one symptom of Criteria D which was physiological arousal.  The examiner maintained that the Veteran mostly seemed irritable and reported anger and resentment from his perception of unfair treatment in Kuwait/Iraq.  The examiner further maintained that anger about his perception of unfair treatment was still his major reaction when discussing.  The examiner provided an Axis I diagnosis of adjustment disorder with depressed mood.  The examiner stated that this mental disorder is "not likely" to be related to active service, "unless it is determined [that] his knee pain and problems are determined to be service-connected."  The examiner then added, "Should it be determined that his knee problems and pain are service related, then it is more likely than not that his mood issues are related to service as a result."  

As shown above, the medical evidence of PTSD is controversial.  The November 2010 VA PTSD compensation examination report, that finds that the Veteran does not have PTSD, is afforded more weight than those reports that do show PTSD.  This is because the November 2010 report is supported by a very detailed and comprehensive rationale as to why each of the specified diagnostic criteria is not fully met.  Remarkably, notwithstanding the reference to a PTSD diagnosis in the VA treatment records, the Veteran's thought content described therein is exactly as displayed at the VA examination.  Specifically, VA treatment reports show he expressed anger towards his nonpromotion and unfair treatment in the service.  Lay statements submitted on behalf of the Veteran echoed the same sentiments-the Veteran was not promoted and he was treated unfairly in service.  Indeed, the Veteran's post-deployment records are significant for showing that the Veteran denied that he ever felt he was in great danger of being killed or felt depressed, and he denied any recurrent psychological response to any "frightening, horrible, or upsetting" experience.  The mere fact of the occurrence of the claimed in-service stressor events is not enough.  There must be chronic disability resulting from those stressor events.  The Board is persuaded by the November 2010 VA examiner that the Veteran does not suffer from a chronic mental disability as the result of the in-service events. 

The Board recognizes that the Veteran told the November 2010 VA examiner that he has suffered from a depressed mood since he came back from Iraq in 2005.  The Veteran is competent as to observable symptoms and credible in his belief that his symptoms are the result of his military service.  In Savage v. Gober, 10 Vet. App. 488, 497 (1997), however, the Court held that because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  Whether the Veteran suffers from chronic mental disability as the result of in-service stressful events is a medically complex question and so not as to which his lay observation is competent.  As such, medical evidence is required to demonstrate such a relationship.  As discussed above, the Board finds as persuasive the VA examiner's finding that the Veteran does not suffer from chronic mental disability as the result of the in-service stressor events.    

The Board recognizes that the VA examiner linked the Veteran's adjustment disorder with depressed mood to his right knee disorder but the Board is not persuaded by this finding based on the other evidence of record.  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The Veteran's response to these events, however, is not consistent with chronic PTSD but rather a reaction to a perception of unfair treatment in the military according to the VA examiner, which as discussed above, is a conclusion borne out by the VA treatment records and lay statements.  The Veteran has never contended that he suffers from a chronic mental disability solely on account of his right knee.  Accordingly, the Board does not find the link credible.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for PTSD and/or other acquired psychiatric disorder must therefore be denied.  

ORDER

Service connection for hypertension is denied.

Service connection for PTSD and/or other acquired psychiatric disorder is denied.  





REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

The Court held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for Gout

During an August 2009 hearing, the Veteran testified that he complained of, and was treated for, gout during his second period of service.  In its April 2010 Remand decision, the Board requested that an examiner address whether gout is related to symptoms that the Veteran reportedly experienced during active service.  In response to the Remand instruction, the August 2010 examiner reported, "Gout IS NOT CAUSED BY OR A RESULT OF occurred during any period of vet's military service." [sic].  The examiner also noted that there was no evidence of treatment for gout while on active duty.  The report is ambiguous as to whether the examiner considered the specific remand instruction to accept as fact that the Veteran experienced symptoms that he believes were due to gout in service.  Also, the examiner indicated that the etiology of gout seemed to be hereditary in nature.  The examiner also stated that it was just as likely that the Veteran's medication (Maxzide) might be related to his symptoms of gout.  

First, the Board recognizes that General Counsel's Precedent Opinion 67-90 explains that "[s]ervice connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service."  The opinion further explains that diseases of hereditary origin can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other family predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Even where an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  The opinion explains that "[s]ervice connection may be granted for diseases . . . of congenital, developmental or familial origin."  The opinion clarifies the distinction between defects and diseases, noting that defects "are more or less stationary in nature," but diseases are capable of improving or deteriorating.  

Second, service treatment records show the Veteran was taking Maxzide to treat his hypertension during his second period of service.  The examiner's opinion has raised the question of whether the Veteran's gout is a hereditary disease that first manifested during his second period of service and/or whether his gout first manifested during his second period of service from use of Maxzide.  These questions while raised, were not addressed by the examiner.  Accordingly, the August 2010 VA examination is inadequate for evaluation purposes, and the Veteran must be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA undertakes the effort to provide an examination, it must provide an adequate one.)

Service Connection for a Low Back Disorder

In its April 2010 Remand, the Board requested that an examiner provide a diagnosis and then address whether it is at least as likely as not that the disorder is related to any aspect of active military service.  In particular, is the disease related to the Veteran's reports of injury after jumping out of a truck while he was on duty in Iraq?  The examiner was specifically instructed to accept that the Veteran experienced low back pain after jumping from a truck in 2005.   

The August 2010 VA compensation examination report reflects that the examiner focused on a 1991 back injury and offered, as a rationale, that there was no documented injury in 2005.  The Board must therefore return the report as inadequate for rating purposes.  38 C.F.R. §§ 3.327, 4.2.  


Service Connection for a Right Knee Disorder

A March 2007 VA out-patient treatment report notes that X-rays showed mild right knee degenerative joint disease.  A May 2007 VA magnetic resonance imaging study of the right knee showed a posterior whole lateral meniscal tear, small joint effusion, and a bone cyst of the lateral femoral condyle.  In its April 2010 Remand, the Board requested an examination of the right knee.  

An August 2010 VA compensation examination report reflects that the examiner reported that the Veteran must use a cane or brace, that he has right knee tenderness, giving way, stiffness, weakness, locking episodes, limitation of motion due to pain, severe flare-ups of joint disease, and up to 4 degrees of passive hyperextension.  Nevertheless, the examiner concluded that the right knee was normal.  Confusingly, the examiner then concluded that the normal right knee would cause increased absenteeism from work and would have a moderate impact on daily activities.  The examiner provided no nexus opinion, presumably because purportedly no right knee disorder was found.  The Board must return this report as inadequate for rating purposes.  38 C.F.R. §§ 3.327, 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a VA examination or examinations, to be performed by an M.D. or C-PA to determine the nature and etiology of the Veteran's gout, the Veteran's low back disorder, and his claimed residuals of a right knee injury.  

2.  Concerning gout, the examiner should review the pertinent medical history, including the August 2010 examination report, and note that review in the report.  The examiner should elicit a history of relevant symptoms and treatment from the Veteran.  The examiner should provide an opinion on (A) whether gout at least as likely as not (50 percent or greater probability) is related to any aspect of the Veteran's second period of service (August 2004 to December 2005), including the medication Maxzide taken for hypertension at that time, or (B) whether gout at least as likely as not (50 percent or greater probability) is a hereditary disease that initially manifested during his second period of service (August 2004 to December 2005).   (The examiner is to accept as fact that the Veteran experienced symptoms that he believes were due to gout in service notwithstanding the absence of documentation of such in the service treatment records.)

The examiner should provide a rationale for any conclusion in a legible report.  If any question cannot be answered without a resort to speculation, the examiner should state why this is so.  

3.  Concerning a low back disorder, the examiner should review the pertinent medical history, including the August 2010 examination report, and note that review in the report.  The examiner should elicit a history of relevant symptoms and treatment from the Veteran.  For any spine pathology found, the examiner should provide a diagnosis and then address whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to any aspect of active military service, including a claimed back injury while jumping from a truck in Iraq in 2005 (the examiner must accept as fact that the Veteran experienced low back pain after jumping from a truck notwithstanding the absence of documentation of such in the service treatment records).

The examiner should provide a rationale for any conclusion in a legible report.  If any question cannot be answered without a resort to speculation, the examiner should state why this is so.  

4.  Concerning a claimed right knee disorder, the examiner should review the pertinent medical history, including the August 2010 examination report, March 2007 x-rays, and May 2007 MRI, and note that review in the report.  The examiner should elicit a history of relevant symptoms and treatment from the Veteran.  
The examiner should provide an opinion on whether a right knee disorder at least as likely as not (50 percent or greater probability) is related to any aspect of the Veteran's active military service, including his claimed injury while jumping from a truck in Iraq in 2005 (the examiner must accept as fact that the Veteran experienced right knee pain after jumping from a truck notwithstanding the absence of documentation of such in the service treatment records).

The examiner should provide a rationale for any conclusion in a legible report.  If any question cannot be answered without a resort to speculation, the examiner should state why this is so.  

5.  Thereafter, the AMC/RO should re-adjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


